Title: To George Washington from Post Vincennes Citizens, 20 November 1793
From: Post Vincennes Citizens
To: Washington, George


          (Translation)
          Post Vincennes [Northwest
              Territory] 20 Novr 1793
          The Petition ofthe Inhabitant of Post Vincennes humbly
            sheweth,
          That your petitioners having lately heard of the publication of the Laws of Congress,
            made for the regulation of the Commerce with the Indians, and of your proclamation in
            congress forbidding any person whomsoever to establish himself upon lands belonging to
              them; being ignorant whether we are comprised
            therein; wishing to second as much as possible, the good and just intentions of the
            United States; and to avoid drawing on ourselves any reproach, by precipitating the
            views we had of going upon Lands, which those same Indians gave to us as soon as the
            Peace between them and the United States should permit, we would submit to the Equity of
            Congress, this exposition of our Titles to those Lands in the hope that that Tribunal
            will guarantie to us the peaceable possession by a solemn act, and by that means enable
            us to commence an establishment, which we have for some time had in contemplation, and
            so flattering, after having groaned within the limits of a small village.
          In 1742, sometime after the foundation of this post, the natives of the Country made
            the french and their Heirs an absolute gift of the lands lying between the point above (pointe copée en haut) and the river blanche, below the
            village, with as much land on both sides of the Wabash as might be comprised within the
            said limits. At first the ignorance of the value of these Lands was the reason why there
            have been no authentic writings concerning this Donation; but such as were in existence,
            an unfortunate Register carried off with several other consequential papers; afterwards
            the war of 1759 prevented the obtaining of them. However the Doners ratified the Gift in
            all the Councils which have since been held; both with the officers of France, and with
            those of his Britannic Majesty, and when the English Agents in 1774, came to purchase
            lands of the Indians, the Donors at that time also ratified anew the said Donation. We
            observe that at the time of the purchase made by the English, as they wished to deceive
            the unfortunate Indians, by inserting in the contract, both sides of the river instead
            of one, which the latter consented to dispose of, they would not subscribe to it.
          
          The last year in Councils, the first which have been held between the United States,
            and these Indians, they unanimously spoke of this donation in these Terms. “Americans
            this is the first time I have come to see you, and to hearken to you. I shall, however,
            tell you the Truth. Our Fathers gave to the French and their Heirs, all the lands from
              la pointe coupée and the river blanche
            on both sides of the Wabash river; to enable them to live, and for the pasturage of
            their animals. The French and us are but one people; Our bones are mingled in this
            earth: We are not now come to take it from them. On the contrary we say that all those
            who are here dwell here. These lands are theirs. We have never sold Lands. I do not
            think that there is a son capable of selling the Grave of his mother; were we to sell
            our lands the Grand Source of Life, would be displeased, for we should also sell the
            Bones of our Fathers, and the roebucks, and we should die with hunger. I do not come to
            jest with you, or to ridicule our brethren the french. I refer to the writings for which
            our Fathers have given to the French. Writings properly drawn never deceive. Tell the
            Great Chief, what I have just said. They are our unanimous sentiments.” 
          It would doubtless be advantageous to us also to state here in detail the endless
            difficulties we have surmounted; the dangers we have braved on the part of the Indian
            enemies of our neighbors, because we were not willing to abandon this Country; The
            reiterated and expensive Efforts we have used since our establishment, to keep our
            neighbors within the limits of moderation and to prevent their inroads on our brethren;
            The favorable disposition towards the United States in which Genl Clarke found us, as
            well as our neighbors by the means of our Councils; In a word the considerable losses we
            have experienced, principally because we had fraternised with the americans, and took
            the advantage of supporting our rights with them: But we had rather appeal to the Equity
            of the United States, than to all these considerations, however dear they may be to our
            recollection; persuaded as we are, that Congress will dissipate our doubts by an act, in
            which regard will be had to these circumstances; to the little knowledge we possess of
            affairs of this nature; to the antiquity of our titles; and above all to our truly
            deplorable situation.
        